DETAILED ACTION                                                                                                                                                                                                                                                                                                                                                                                                                                  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final rejection on the merits of this application. Claims 1-6, 8-11, and 13-19  are rejected and currently pending, as discussed below. Claims 7, 12, and 20 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments, filed 03/01/2022, with respect to the rejection(s) of claim(s) 1, 9, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments made to the claims, further limiting the scope of the invention.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8-9, 13-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100241987 A1, filed 03/19/2009, hereinafter "Russ", further in view of US 20180058877 A1, filed 08/26/2016, hereinafter "Andrew", and US 20120120115 A1, filed 07/26/2010, hereinafter “Sato”, and US 20180178812 A1, filed 12/21/2017, hereinafter “Kassner”.

Regarding Claim 1, Russ teaches:
A computer-implemented method for displaying a point of interest on a map user interface (figure 3), the method comprising:
providing for display in a first instance on a visually displayed map on the client device a generalized visual indication of a direction to the point of interest, ([0022], figure 1, and figure 3, step 320 - wherein icons are used to represent the direction of objects relative to the user on a displayed map)
the generalized visual indication corresponding to an overlaid bubble having a pointed portion directionally situated towards the point of interest and separate from a map route visual indication; ([0022] and figure 1, wherein the teardrop icons representing points of interest are pointed in the direction of the point of interest)
and providing for display in a second instance on the visually displayed map the overlaid bubble with a less pointed portion than the pointed portion of the first instance([0025] and figure 1, point of interest 110, wherein the point of interest 110 is marked with a round icon)
when a received input indicates a second geolocation closer to the point of interest than the first geolocation. ([0025], figure 1, point of interest 110, and figure 3, steps 330-350 - wherein POI 110 is marked with a round icon when the user moves closer to be within a predetermined range of the POI. Only objects outside the range are marked with teardrop icons)

receiving a first geolocation of a client device and an input comprising a selection of a point of interest; 
determining a route between the first geolocation and the point of interest;
and providing for display in a third instance on the visually displayed map the overlaid bubble having a further less pointed portion than the pointed portion of the second instance when a further received input indicates a third geolocation closer to the point of interest than the second geolocation, 
wherein the overlaid bubble dynamically reduces the pointed portion to continually less pointed and more rounded portions as a geolocation of the client device transitions from the first geolocation to geolocations that are, relative to the first geolocation, closer to the point of interest,
the first geolocation, second geolocation, and third geolocation of the client device corresponding to a physical location of the client device and changing as the physical location changes
Andrew teaches:
receiving a first geolocation of a client device and an input comprising a selection of a point of interest; ([0022], wherein the map system receives a user’s current location and a destination, and [0023], wherein the user’s destination is classified by what category of POI it belongs to)
determining a route between the first geolocation and the point of interest; ([0022] wherein a route is determined between the user’s current location and the selected destination)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Russ’  method of displaying overlaid bubbles on a map corresponding to points of interest with Andrew’s method of determining and displaying a route to a selected point of interest. It would have been obvious to modify because allowing a user to select a single POI to route to and providing an icon representing the general direction of the POI relative to the user allows the user to always see the general direction of their destination, even when driving on windy roads, as recognized by Andrew ([0054]-[0055]).
Sato teaches:
and providing for display in a third instance on the visually displayed map the overlaid bubble having a further less pointed portion than the pointed portion of the second instance when a further received input indicates a third geolocation closer to the point of interest than the second geolocation, (see at least figure 7 and [0047]-[0048], wherein the point of interest icon 21K is changed to have more rounded portions (point of interest icon 21L) when geolocation 22 has a smaller distance to the point of interest, or when geolocation 22 is closer to the point of interest)
wherein the overlaid bubble dynamically reduces the pointed portion to continually less pointed and more rounded portions as a geolocation of the client device transitions from the first geolocation to geolocations that are, relative to the first geolocation, closer to the point of interest (see at least figure 7 and [0047]-[0048], wherein the point of interest icon 21K is changed to have more rounded portions (point of interest icon 21L) directly corresponding to the measured distance between geolocation 22 and the point of interest)
While Sato does not teach the point of interest icon having a pointed portion that reduces dynamically with distance to the point of interest, Sato does teach dynamically modifying the rounded portion of the point of interest icon with distance to the point of interest. In combination with Russ’ teaching of displaying an icon with a less pointed portion when the user moves within a predetermined range of the point of interest, all of the limitations of Claim 1 are met.
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Russ and Andrew with Sato’s technique of dynamically modifying the rounded portion of a point of interest icon based on the distance between a geolocation and a point of interest. It would have been obvious to modify because doing so allows users looking at a map to easily determine the direction and location of points of interest without unnecessary scrolling, as recognized by Sato (see at least [0004]-[0005]).
Kassner teaches:
the first geolocation, second geolocation, and third geolocation of the client device corresponding to a physical location of the client device and changing as the physical location changes (see at least [0031] and Claim 7, wherein the tail, or pointed portion, of the teardrop icon representing a point of interest changes in length based on the physical location of the user device moving and the distance 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Russ, Andrew, and Sato with Kassner’s teaching of changing the pointed portion of the point of interest icon based on changes of the physical location of the client device. It would have been obvious to modify because doing so allows users to intuitively comprehend announcements about points of interest near them quickly, as recognized by Kassner (see at least [0002]-[0003]).

Regarding Claim 4, Russ, Andrew, Sato, and Kassner in combination disclose all of the limitations of Claim 1 as discussed above, and Russ additionally teaches:
wherein the overlaid bubble having the pointed portion directionally situated towards the point of interest comprises: ([0022] and figure 1, wherein the teardrop icons representing points of interest are pointed in the direction of the point of interest)
responsive to determining that the point of interest is positioned on a right side of the initial geolocation, providing for display the overlaid bubble having the pointed portion corresponding to the right side. ([0014] and figure 1, wherein the pointed portion of the teardrop icon points in the direction of the point of interest it is representing, tear-drop icon 115 whose pointed portion is on its right side and is displayed on the right side of the map)

Regarding Claim 5, Russ, Andrew, Sato, and Kassner in combination disclose all of the limitations of Claim 1 as discussed above, and Russ additionally teaches:
wherein the overlaid bubble having the pointed portion directionally situated towards the point of interest comprises: ([0022] and figure 1, wherein the teardrop icons representing points of interest are pointed in the direction of the point of interest)
responsive to determining that the point of interest is positioned on a left side of the initial geolocation, providing for display the overlaid bubble having the pointed portion corresponding to the left side. ([0014] and figure 1, wherein the pointed portion of the teardrop icon points in the direction of the point of interest it is representing, tear-drop icon with the mug those pointed portion is on its left side and is displayed on the left side of the map, as shown below)

    PNG
    media_image1.png
    579
    418
    media_image1.png
    Greyscale

Regarding Claim 6, Russ, Andrew, Sato, and Kassner in combination disclose all of the limitations of Claim 1 as discussed above, and Russ additionally teaches:
wherein the overlaid bubble having the pointed portion comprises a tear drop shape. ([0025] and figure 1, tear-drop icon 115)

Regarding Claim 8, Russ, Andrew, Sato, and Kassner in combination disclose all of the limitations of Claim 1 as discussed above, and Russ additionally teaches:
wherein the received input indicating the second geolocation is a second geolocation of the client device. ([0023] and figure 3, step 330, wherein the received input corresponds to when the computing device 400 detects a change in the location of the client device)

Regarding Claim 9, Russ teaches:
A non-transitory computer readable storage medium comprising stored instructions ([0032] and figure 4, system memory 404 holding programming modules 406), the instructions when executed by a processor cause the processor to: 
provide for display in a first instance on a visually displayed map on the client device a generalized visual indication of a direction to the point of interest, ([0022], figure 1, and figure 3, step 320 - wherein icons are used to represent the direction of objects relative to the user on a displayed map)
the generalized visual indication corresponding to an overlaid bubble having a pointed portion directionally situated towards the point of interest and separate from a map route visual indication; ([0022] and figure 1, wherein the teardrop icons representing points of interest are pointed in the direction of the point of interest)
and provide for display in a second instance on the visually displayed map the overlaid bubble having a less pointed portion than the pointed portion of the first instance ([0025] and figure 1, point of interest 110, wherein the point of interest 110 is marked with a round icon)
when a received input indicates a second geolocation closer to the point of interest than the first geolocation([0025], figure 1, point of interest 110, and figure 3, steps 330-350 - wherein POI 110 is marked with a round icon when the user moves closer to be within a predetermined range of the POI. Only objects outside the range are marked with teardrop icons)
Russ is silent on:
receive a first geolocation of a client device and an input comprising a selection of a point of interest; 
determine a route between the initial geolocation and the point of interest;
and providing for display in a third instance on the visually displayed map the overlaid bubble having a further less pointed portion than the pointed portion of the second instance when a further received input indicates a third geolocation closer to the point of interest than the second geolocation,
wherein the overlaid bubble dynamically reduces the pointed portion to continually less pointed and more rounded portions as a geolocation of the client device transitions from the first geolocation to geolocations that are, relative to the first geolocation, closer to the point of interest
the first geolocation, second geolocation, and third geolocation of the client device corresponding to a physical location of the client device and changing as the physical location changes
Andrew teaches:
receive a first geolocation of a client device and an input comprising a selection of a point of interest; ([0022], wherein the map system receives a user’s current location and a destination, and [0023], wherein the user’s destination is classified by what category of POI it belongs to)
determine a route between the first geolocation and the point of interest; ([0022] wherein a route is determined between the user’s current location and the selected destination)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Russ’ system of displaying overlaid bubbles on a map corresponding to points of interest with Andrew’s system of determining and displaying a route to a selected point of interest. It would have been obvious to modify because allowing a user to select a single POI to route to and providing an icon representing the general direction of the POI relative to the user allows the user to always see the general direction of their destination, even when driving on windy roads, as recognized by Andrew ([0054]-[0055]).
Sato teaches:
and providing for display in a third instance on the visually displayed map the overlaid bubble having a further less pointed portion than the pointed portion of the second instance when a further received input indicates a third geolocation closer to the point of interest than the second geolocation, (see at least figure 7 and [0047]-[0048], wherein the point of interest icon 21K is changed to have more rounded portions (point of interest icon 21L) when geolocation 22 has a smaller distance to the point of interest, or when geolocation 22 is closer to the point of interest)
wherein the overlaid bubble dynamically reduces the pointed portion to continually less pointed and more rounded portions as a geolocation of the client device transitions from the first geolocation to geolocations that are, relative to the first geolocation, closer to the point of interest (see at least figure 7 and [0047]-[0048], wherein the point of interest icon 21K is changed to have more rounded portions (point of interest icon 21L) directly corresponding to the measured distance between geolocation 22 and the point of interest)
While Sato does not teach the point of interest icon having a pointed portion that reduces dynamically with distance to the point of interest, Sato does teach dynamically modifying the rounded portion of the point of interest icon with distance to the point of interest. In combination with Russ’ teaching of displaying an icon with a less pointed portion when the user moves within a predetermined range of the point of interest, all of the limitations of Claim 9 are met.

Kassner teaches:
the first geolocation, second geolocation, and third geolocation of the client device corresponding to a physical location of the client device and changing as the physical location changes (see at least [0031] and Claim 7, wherein the tail, or pointed portion, of the teardrop icon representing a point of interest changes in length based on the physical location of the user device moving and the distance between the user device and the point of interest changing. When the tail of a teardrop icon changes in length, it inherently becomes more or less pointed)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Russ, Andrew, and Sato with Kassner’s teaching of changing the pointed portion of the point of interest icon based on changes of the physical location of the client device. It would have been obvious to modify because doing so allows users to intuitively comprehend announcements about points of interest near them quickly, as recognized by Kassner (see at least [0002]-[0003]).


Regarding Claim 13, Russ, Andrew, Sato, and Kassner in combination disclose all of the limitations of Claim 9 as discussed above, and Russ additionally teaches:
wherein the instructions to receive input correspond to instructions to receive an indication that the second geolocation is a second geolocation of the client device. ([0023] and figure 3, step 330, wherein the received input corresponds to when the computing device 400 detects a change in the location of the client device)

Regarding Claim 14, Russ, Andrew, Sato, and Kassner in combination disclose all of the limitations of Claim 9 as discussed above, and Russ additionally teaches:
wherein the overlaid bubble having the pointed portion comprises a tear drop shape. ([0025] and figure 1, tear-drop icon 115)

Regarding Claim 15, Russ teaches:
A computer system (figure 4) comprising: 
one or more computer processors ([0031] and figure 4, processing unit(s) 402); 
and a non-transitory computer readable storage medium comprising computer executable instructions ([0032] and figure 4, system memory 404 holding programming modules 406) that when executed by the one or more processors cause the one or more processors to: 
provide for display in a first instance on a visually displayed map on the client device a generalized visual indication of a direction to the point of distance, ([0022], figure 
the generalized visual indication corresponding to an overlaid bubble having a pointed portion directionally situated towards the point of interest and separate from a map route visual indication; ([0022] and figure 1, wherein the teardrop icons representing points of interest are pointed in the direction of the point of interest)
and provide for display in a second instance on the visually displayed map the overlaid bubble with a having a less pointed portion than the pointed portion of the first instance ([0025] and figure 1, point of interest 110, wherein the point of interest 110 is marked with a round icon)
when a received input indicates a second geolocation closer to the point of interest than the first geolocation. ([0025], figure 1, point of interest 110, and figure 3, steps 330-350 - wherein POI 110 is marked with a round icon when the user moves closer to be within a predetermined range of the POI. Only objects outside the range are marked with teardrop icons)
Russ is silent on:
receive a first geolocation of a client device and an input comprising a selection of a point of interest; 
determine a route between the initial geolocation and the point of interest;
and providing for display in a third instance on the visually displayed map the overlaid bubble having a further less pointed portion than the pointed portion of the second instance when a further received input indicates a third geolocation closer to the point of interest than the second geolocation,
wherein the overlaid bubble dynamically reduces the pointed portion to continually less pointed and more rounded portions as a geolocation of the client device transitions from the first geolocation to geolocations that are, relative to the first geolocation, closer to the point of interest
Andrew teaches:
receive a first geolocation of a client device and an input comprising a selection of a point of interest; ([0022], wherein the map system receives a user’s current location and a destination, and [0023], wherein the user’s destination is classified by what category of POI it belongs to)
determine a route between the first geolocation and the point of interest; ([0022] wherein a route is determined between the user’s current location and the selected destination)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Russ’ system of displaying overlaid bubbles on a map corresponding to points of interest with Andrew’s system of determining and displaying a route to a selected point of interest. It would have been obvious to modify because allowing a user to select a single POI to route to and providing an icon representing the general direction of the POI relative to the user allows the user to always see the general direction of their destination, even when driving on windy roads, as recognized by Andrew ([0054]-[0055]).
Sato teaches:
and providing for display in a third instance on the visually displayed map the overlaid bubble having a further less pointed portion than the pointed portion of the second instance when a further received input indicates a third geolocation closer to the point of interest than the second geolocation, (see at least figure 7 and [0047]-[0048], wherein the point of interest icon 21K is changed to have more rounded portions (point of interest icon 21L) when geolocation 22 has a smaller distance to the point of interest, or when geolocation 22 is closer to the point of interest)
wherein the overlaid bubble dynamically reduces the pointed portion to continually less pointed and more rounded portions as a geolocation of the client device transitions from the first geolocation to geolocations that are, relative to the first geolocation, closer to the point of interest (see at least figure 7 and [0047]-[0048], wherein the point of interest icon 21K is changed to have more rounded portions (point of interest icon 21L) directly corresponding to the measured distance between geolocation 22 and the point of interest)
While Sato does not teach the point of interest icon having a pointed portion that reduces dynamically with distance to the point of interest, Sato does teach dynamically modifying the rounded portion of the point of interest icon with distance to the point of interest. In combination with Russ’ teaching of displaying an icon with a less pointed portion when the user moves within a predetermined range of the point of interest, all of the limitations of Claim 15 are met.

Kassner teaches:
the first geolocation, second geolocation, and third geolocation of the client device corresponding to a physical location of the client device and changing as the physical location changes (see at least [0031] and Claim 7, wherein the tail, or pointed portion, of the teardrop icon representing a point of interest changes in length based on the physical location of the user device moving and the distance between the user device and the point of interest changing. When the tail of a teardrop icon changes in length, it inherently becomes more or less pointed)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Russ, Andrew, and Sato with Kassner’s teaching of changing the pointed portion of the point of interest icon based on changes of the physical location of the client device. It would have been obvious to modify because doing so allows users to intuitively comprehend announcements about points of interest near them quickly, as recognized by Kassner (see at least [0002]-[0003]).


Regarding Claim 18, Russ, Andrew, Sato, and Kassner in combination disclose all of the limitations of Claim 15 as discussed above, and Russ additionally teaches:
wherein the overlaid bubble having the pointed portion directionally situated towards the point of interest comprises: ([0022] and figure 1, wherein the teardrop icons representing points of interest are pointed in the direction of the point of interest)
responsive to determining that the point of interest is positioned on a right side of the initial geolocation, providing for display the overlaid bubble having the pointed portion corresponding to the right side. ([0014] and figure 1, wherein the pointed portion of the teardrop icon points in the direction of the point of interest it is representing, tear-drop icon 115 whose pointed portion is on its right side and is displayed on the right side of the map)

Regarding Claim 19, Russ, Andrew, Sato, and Kassner in combination disclose all of the limitations of Claim 15 as discussed above, and Russ additionally teaches:
wherein the overlaid bubble having the pointed portion directionally situated towards the point of interest comprises: ([0022] and figure 1, wherein the teardrop icons representing points of interest are pointed in the direction of the point of interest)
responsive to determining that the point of interest is positioned on a left side of the initial geolocation, providing for display the overlaid bubble having the pointed portion corresponding to the left side. ([0014] and figure 1, wherein the pointed 

    PNG
    media_image1.png
    579
    418
    media_image1.png
    Greyscale


Claims 2-3, 10-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russ, Andrew, Sato, and Kassner in combination as applied to Claims 1, 9, and 15 above, and further in view of JP 2016038305 A, filed 08/08/2014, hereinafter "Tanaka".

Regarding Claim 2, Russ, Andrew, Sato, and Kassner in combination disclose all of the limitations of Claim 1 as discussed above. Russ is silent on:
responsive to detecting an interaction with the overlaid bubble, providing for display on the visually displayed map the point of interest.

responsive to detecting an interaction with the overlaid bubble, providing for display on the visually displayed map the point of interest. ([0036] #348 and figure 5, wherein if the user selects an icon representing the POI, the map display changes to display the area surrounding the selected POI, including the POI)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the routing and point of interest overlaid bubble icon display of Russ, Andrew, Sato, and Kassner in combination with the method of selecting a specific icon to display the point of interest associated with it of Tanaka. It would have been obvious to modify because doing so allows the users to get a general idea of the location of a selected point of interest and the route to get there, as recognized by Tanaka ([0036] #345).

Regarding Claim 3, Russ, Andrew, Sato, Kassner, and Tanaka in combination disclose all of the limitations of Claim 2 as discussed above. Russ is silent on:
responsive to providing the point of interest for display on the visually displayed map, removing the overlaid bubble from the visually displayed map.
Tanaka teaches:
responsive to providing the point of interest for display on the visually displayed map, removing the overlaid bubble from the visually displayed map. (figures 5-6, wherein the overlaid bubble for the selected point of interest is removed once it is selected and the map display is changed)


Regarding Claim 10, Russ, Andrew, Sato, and Kassner in combination disclose all of the limitations of Claim 9 as discussed above. Russ is silent on:
provide for display on the visually displayed map the point of interest in response to detecting an interaction with the overlaid bubble.
Tanaka teaches:
provide for display on the visually displayed map the point of interest in response to detecting an interaction with the overlaid bubble. ([0036] #348 and figure 5, wherein if the user selects an icon representing the POI, the map display changes to display the area surrounding the selected POI, including the POI)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the routing and point of interest overlaid bubble icon display of Russ, Andrew, Sato, and Kassner in combination with the method of selecting a specific icon to display the point of interest associated with it of Tanaka. It would have been 

Regarding Claim 11, Russ, Andrew, Sato, Kassner, and Tanaka in combination disclose all of the limitations of Claim 10 as discussed above. Russ is silent on:
remove the overlaid bubble from the visually displayed map in response to providing the point of interest for display on the visually displayed map.
Tanaka teaches:
remove the overlaid bubble from the visually displayed map in response to providing the point of interest for display on the visually displayed map. (figures 5-6, wherein the overlaid bubble for the selected point of interest is removed once it is selected and the map display is changed)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the routing and point of interest overlaid bubble icon display of Russ, Andrew, Sato, Kassner, and Tanaka in combination with the method of selecting a specific icon to display the point of interest associated with it and removing the overlaid bubble of Tanaka. It would have been obvious to modify because doing so allows the users to get a general idea of the location of a selected point of interest and the route to get there, as recognized by Tanaka ([0036] #345). Once selected, the off-screen point of interested is now on screen due to the change in map display, which removing the bubble indicates.

Regarding Claim 16, Russ, Andrew, Sato, and Kassner in combination disclose all of the limitations of Claim 15 as discussed above. Russ is silent on:
provide for display on the visually displayed map the point of interest in response to detection of an interaction with the overlaid bubble.
Tanaka teaches:
provide for display on the visually displayed map the point of interest in response to detection of an interaction with the overlaid bubble. ([0036] #348 and figure 5, wherein if the user selects an icon representing the POI, the map display changes to display the area surrounding the selected POI, including the POI)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the routing and point of interest overlaid bubble icon display of Russ, Andrew, Sato, and Kassner in combination with the method of selecting a specific icon to display the point of interest associated with it of Tanaka. It would have been obvious to modify because doing so allows the users to get a general idea of the location of a selected point of interest and the route to get there, as recognized by Tanaka ([0036] #345).

Regarding Claim 17, Russ, Andrew, Sato, Kassner, and Tanaka in combination disclose all of the limitations of Claim 16 as discussed above. Russ is silent on:
remove the overlaid bubble from the visually displayed map in response to the point of interest being provided for display on the visually displayed map.
Tanaka teaches:
remove the overlaid bubble from the visually displayed map in response to the point of interest being provided for display on the visually displayed map. (figures 5-6, wherein the overlaid bubble for the selected point of interest is removed once it is selected and the map display is changed)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the routing and point of interest overlaid bubble icon display of Russ, Andrew, Sato, Kassner, and Tanaka in combination with the method of selecting a specific icon to display the point of interest associated with it and removing the overlaid bubble of Tanaka. It would have been obvious to modify because doing so allows the users to get a general idea of the location of a selected point of interest and the route to get there, as recognized by Tanaka ([0036] #345). Once selected, the off-screen point of interested is now on screen due to the change in map display, which removing the bubble indicates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060206264 A1 describes a method of changing map icons from circle to teardrop shapes as the user interacts with the map.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667